Case: 13-10282   Date Filed: 10/08/2013   Page: 1 of 2


                                                    [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10282
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 2:11-cv-00225-RWS

BRADLEY J. BAYLES,
                                                          Plaintiff-Appellant,

GRACE Y. BAYLES,

                                                             Plaintiff,

                                 versus

INDYMAC MORTGAGE SERVICES,
A Division of OneWest Bank, FSB,
DEUTSCHE BANK NATIONAL TRUST COMPANY
AS TRUSTEE OF THE INDYMAC INDEX MORTGAGE
LOAN TRUST 2006-AR-3, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-AR-3 UNDER THE POOLING
AND SERVICING AGREEMENT DATED FEBRUARY 1, 2006,

                                     Defendants-Appellees.

                      ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                           (October 8, 2013)
               Case: 13-10282      Date Filed: 10/08/2013     Page: 2 of 2


Before HULL, JORDAN, and HILL, Circuit Judges.



PER CURIAM:

      Having reviewed the record and considered the arguments of the parties set

forth in their briefs, we affirm the district court in all respects related to this appeal

for the reasons stated by the district court.


      AFFIRMED.




                                            2